                           Case 18-10512-KBO             Doc 2628          Filed 06/17/21       Page 1 of 4




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                       )
             In re:                                                    )    Chapter 11
                                                                       )
             Zohar III, Corp., et al.,1                                )    Case No. 18-10512 (KBO)
                                                                       )
                                                Debtors.               )    Jointly Administered
                                                                       )
                                                                       )

                                 NOTICE OF AGENDA OF MATTERS SCHEDULED
                                 FOR HEARING ON JUNE 22, 2021 AT 1:00 P.M. (ET)


              THIS HEARING WILL BE CONDUCTED ENTIRELY OVER ZOOM AND REQUIRES ALL
               PARTICIPANTS TO REGISTER IN ADVANCE. COURTCALL WILL NOT BE USED TO
                                             DIAL IN.

                                  Please use the following link to register for this hearing:
              https://debuscourts.zoomgov.com/meeting/register/vJIsfu-trT8tGqNQkXDYRsnhR9FXc6rbln0

                AFTER REGISTERING YOUR APPEARANCE BY ZOOM, YOU WILL RECEIVE A
             CONFIRMATION EMAIL CONTAINING INFORMATION ABOUT JOINING THE HEARING


         MATTERS WITH CERTIFICATION

             1.       Motion of Patriarch For Entry of an Order Authorizing Filing of (I) Patriarch's April 30
                      Letter and (II) Related Declarations in Support thereof Under Seal [D.I. 2596; 5/28/21]

                      Related Documents:

                      A.     Letter to the Honorable Karen B. Owens [(SEALED) D.I. 2542; 4/30/21;
                             (REDACTED) D.I. 2593; 5/28/21]

                      B.     Declarations of Lynn Tilton in Connection with the Stila Styles, LLC Monetization
                             Process [(SEALED) D.I. 2567; 4/30/21; (REDACTED) D.I. 2594; 5/28/21]




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.


28243643.1
                       Case 18-10512-KBO            Doc 2628     Filed 06/17/21     Page 2 of 4




                  C.        Declaration of Anthony Giuliano in Connection with the Stila Styles, LLC
                            Monetization Process [(SEALED) D.I. 2568; 4/30/21; (REDACTED) D.I. 2595;
                            5/28/21]

                  D.        Certificate of No Objection [D.I. 2625; 6/17/21]

                  Response Deadline:                     June 11, 2021 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          A certificate of no objection has been filed. No hearing is required.

             2.   Zohar Funds' Motion for Entry of an Order Authorizing the Filing of (I) Zohar's May 3
                  Letter and (II) Related Declarations in Support Thereof Under Seal [D.I. 2604; 6/4/21]

                  Related Documents:

                  A.        Debtors’ Letter Regarding Response to Lynn Tilton’s April 30, 2021 Letter to the
                            Honorable Karen B. Owens [(SEALED) D.I. 2544; 5/3/21; (REDACTED) D.I.
                            2601; 6/4/21]

                  B.        Declaration of Daniel Tobin in Support of Debtors’ Position in Their May 3, 2021
                            Letter [(SEALED) D.I. 2565; 5/10/21; (REDACTED) D.I. 2602; 6/4/21]

                  C.        Declaration of Michael Katzenstein in Support of Debtors’ Position in Their May
                            3, 2021 Letter [(SEALED) D.I. 2566; 5/10/21; (REDACTED) D.I. 2603; 6/4/21

                  D.        Certificate of No Objection [D.I. 2624; 6/16/21]

                  Response Deadline:                     June 15, 2021 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          A certificate of no objection has been filed. No hearing is required.

             3.   Debtors' Motion, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy Rule
                  9019, for an Order Approving and Authorizing the Stipulation of Settlement By and
                  Among Mark G. DeGiacomo, Trustee of Netversant Solutions III, LLC, Zohar CDO 2003-
                  1, Limited, Zohar II 2005-1, Limited, and Zohar III, Limited [D.I. 2609; 6/8/21]

                  Related Documents:

                  A.        Debtors' Motion to Shorten Notice Period with Respect to the Debtors' Motion,
                            Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, for
                            an Order Approving and Authorizing the Stipulation of Settlement By and Among



28243643.1
                                                             2
                       Case 18-10512-KBO            Doc 2628       Filed 06/17/21    Page 3 of 4




                            Mark G. DeGiacomo, Trustee of Netversant Solutions III, LLC, Zohar CDO 2003-
                            1, Limited, Zohar II 2005-1, Limited, and Zohar III, Limited [D.I. 2610; 6/8/21]

                  B.        Order Shortening Notice and Objection Periods With Respect to the Debtors'
                            Motion for an Order Approving and Authorizing the Stipulation of Settlement By
                            and Among Mark G. DeGiacomo, the Chapter 7 Trustee of Netversant Solutions
                            III, LLC, Zohar CDO 2003-1, Limited, Zohar II 2005-1, Limited, and Zohar III,
                            Limited [D.I. 2615; 6/9/21]

                  Response Deadline:                      June 17, 2021 at 4:00 p.m. (ET)

                  Responses Received:

                  C.        Patriarch's Reservation of Rights With Regard to Debtors' Motion, Pursuant to
                            Section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, for an Order
                            Approving and Authorizing Stipulation of Settlement By and Among Mark G.
                            DeGiacomo, Trustee of Netversant Solutions III, LLC, Zohar CDO 2003-1
                            Limited, Zohar II CDO 2005-1 Limited, and Zohar III, Limited [D.I. 2627; 6/17/21]

                  Status:          While Patriarch has filed a reservation of rights, no objections were filed
                                   prior to the objection deadline. Pursuant to Local Rule 9013-1(j), the
                                   Debtors will file a certificate of no objection at 4:00 p.m. (ET) on Friday,
                                   June 18, 2021. No hearing is necessary unless the Court has questions.

         MATTERS GOING FORWARD

         4.       Motion of Zohar III Controlling Class to Seal its Letter to the Honorable Karen B. Owens
                  Dated May 3, 2021 [D.I. 2556; 5/6/21]

                  Related Documents:

                  A.        Letter to The Honorable Karen B. Owens from Brian J. Lohan in Response to
                            Monica K. Loseman’s Monetization Dispute Letter [(SEALED) D.I. 2546; 5/3/21;
                            (REDACTED) D.I. TBD; TBD]

                  Response Deadline:                      May 13, 2021 at 8:30 a.m. (ET)

                  Responses Received:

                  B.        Informal response from the U.S. Trustee

                  Status:          This matter is going forward.

             5.   Debtors' Motion for Entry of an Order Enforcing the Settlement Agreement and the Ankura
                  Appointment Order Regarding Galey & Lord, LLC and for Related Relief [(SEALED) D.I.
                  2611; 6/8/21; (REDACTED) D.I. TBD; TBD]


28243643.1
                                                             3
                       Case 18-10512-KBO           Doc 2628      Filed 06/17/21      Page 4 of 4




                  Related Documents:                     None

                  Response Deadline:                     June 15, 2021 at 4:00 p.m. (ET)

                  Responses Received:

                  A.        Patriarch’s Objection to Debtors' Motion for Entry of an Order Enforcing the
                            Settlement Agreement and the Ankura Appointment Order Regarding Galey &
                            Lord, LLC and for Related Relief [(SEALED) D.I. 2622; 6/15/21; (REDATED)
                            D.I. TBD; TBD]

                  B.        Debtors’ Preliminary Reply to Patriarch’s Objection to Debtors' Motion for Entry
                            of an Order Enforcing the Settlement Agreement and the Ankura Appointment
                            Order Regarding Galey & Lord, LLC and for Related Relief [(SEALED) D.I. 2626;
                            6/17/21; (REDACTED) D.I. TBD; TBD]

                  Status:          This matter is going forward as a status conference.


             Dated: June 17, 2021                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                   /s/ Joseph M. Barry
                                                   James L. Patton, Jr. (No. 2202)
                                                   Robert S. Brady (No. 2847)
                                                   Michael R. Nestor (No. 3526)
                                                   Joseph M. Barry (No. 4221)
                                                   Ryan M. Bartley (No. 4985)
                                                   Shane M. Reil (No. 6195)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253
                                                   Email: jpatton@ycst.com
                                                           rbrady@ycst.com
                                                           mnestor@ycst.com
                                                           jbarry@ycst.com
                                                           rbartley@ycst.com
                                                           sreil@ycst.com

                                                   Counsel to the Debtors and Debtors in Possession




28243643.1
                                                            4
